Citation Nr: 0619031	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  97-29 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
January 1994 and from December 2003 to January 2004.  He also 
served in the United States Marine Corps Reserves from 
October 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, wherein the RO denied service 
connection for a back disability.  The veteran has timely 
appealed this decision to the Board. 

During the course of this appeal, the veteran relocated to 
Australia and his claims folders were transferred to the 
Washington, D.C. RO.  In a December 2002 statement, however, 
the veteran reported that he resided in New York, New York, 
and he requested that his claims folders be transferred to 
the New York RO.

In May 2002, the Board's Evidence Development Unit took 
additional development concerning the claim for service 
connection for low back disability.  In June 2003, the Board 
remanded the veteran's claim to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration.  As part of the June 2003 remand directives, 
the Board requested that the RO issue a statement of the case 
with respect to the veteran's claims for right leg 
disability, to include right calf and thigh; service 
connection for a right foot bunion; and increased ratings for 
right and left shoulder disabilities, as well as for post-
spinal headaches and right knee chondromalacia.  Thereafter, 
in December 2005, the RO issued a statement of the case that 
addressed the aforementioned issues.  The veteran, however, 
did not file a timely substantive appeal to perfect his 
appeal with respect to the foregoing issues.  Thus, they are 
not for appellate consideration for the Board.   

In addition, in his September 1997 substantive appeal, the 
veteran raised the issue of entitlement to service connection 
for a low back disability as secondary to his service-
connected right knee disability.  As this matter has been 
developed and adjudicated by the RO, it is referred to the RO 
for appropriate action.





FINDING OF FACT

A back low disability, to include degenerative disc disease 
of the lumbar spine, was not manifested during service or 
within one year thereafter, and is not related to any 
incident of service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a low back disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
April 2001 and March 2004.  In particular, the letters 
informed the veteran that to substantiate his claim for 
service connection, he must demonstrate that he has a current 
diagnosis of a low back disability that is related to 
service.  The veteran was instructed to submit or identify 
evidence relevant to his claim, to include a statement from a 
doctor, private or VA.  The letters advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  Thus, the discussion contain in the 
letters furnished the veteran notice of the types of evidence 
he still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional sources of 
evidence that he possessed or knew of that could help to 
substantiate his claim for service connection for low back 
disability. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the April 2001 and March 2004 
notice required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim in June 1995, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled." Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
an April 2006 letter, the RO informed the veteran of the two 
latter elements, i.e. disability rating and effective date.

Regarding VA's duty to assist and the veteran's claim for 
service connection for low back disability, service medical 
records from the veteran's two periods of active service, as 
well as his service in the United States Marine Corps 
Reserves are of record.  In addition, VA and private clinical 
treatment and examination reports, dating from 1994 to 2005, 
and statements of the veteran have been associated with the 
claims files.  In addition, in May 2002, the Board took 
additional development on the claim for service connection 
for low back disability to include, but not limited to, 
requesting a VA examination to determine the etiological 
relationship, if any, between the veteran's first period of 
active service and any currently present low back disability.  
The VA examination was performed in February 2003; the 
examiner prepared an addendum in April 2003.  The appellant 
has not reported that any other pertinent evidence might be 
available.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
disability on appeal.

II.  Relevant Service Connection Laws and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See, 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Service connection for arthritis may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

III.  Factual Background 

The veteran contends that he injured his low back at the same 
time he sustained an injury to his right knee during his 
first period of active service in 1993.   
In support of his contention, service medical records 
disclose that in August 1993, the veteran had sustained a 
non-contact injury to the right knee one month previously.  
At that time, an assessment of probably hamstring "gastroc" 
strain with patellofemoral patellar syndrome was entered.  On 
a November 1993 Report of Medical History, the veteran 
indicated that he was in "good health."  He related that he 
suffered from a variety of orthopedic and non-orthopedic 
disabilities, none of which, however, included the low back. 

The first post-service medical evidence of any low back 
disability was in the mid 1990's, when the veteran was seen 
at a VA outpatient clinic with complaints of low back pain 
(see, VA outpatient reports, dated in November 1994)).  At 
that time, a magnetic resonance imaging scan (MRI) of the 
lumbar spine, performed by VA in June 1995, revealed minimal 
central disk bulge at L5-S1 as well as disk dehydration.  
There was no impingement upon the cal sac or neural foramina 
at any visualized level.  

While records from the veteran's period of service with 
United States Marine Corps Reserves from October 1995 to 
January 1996 and his second period of active service from 
December 2003 to January 2004, reflect that he complained of 
low back pain (see, February and August 2003 Report of 
Medical Examination and Post-Deployment Health Form, 
respectively), they do not contain any clinical findings, 
treatment or diagnosis of any low back pathology.  Indeed, 
when examined for entrance into his second period of active 
service in February 2003, the veteran's spine was found to 
have been "normal" (see, February 2003 Report of Medical 
Examination).

When examined by VA in February 2003, the veteran reported 
that he had had low back pain on and off since 1993.  After a 
review of the claims file and a physical evaluation of the 
veteran, the VA examiner entered a diagnosis of degenerative 
disc disease of the lumbo-sacral spine.  On commenting on the 
veteran's low back in an April 2003 addendum, the February 
2003 VA examiner opined that the veteran's spinal condition 
did not start during his period of active duty.  In summary, 
the VA examiner stated that the veteran's orthopedic side of 
his claim was not causally related to his active service and 
no further examination was necessary.  

IV.  Analysis

The Board notes that service connection for low back 
disability, to include degenerative disc disease is not 
warranted.  In reaching this conclusion, the Board notes the 
veteran's contention that he injured his low back at the same 
time he sustained an injury to his right knee during his 
first period of active duty in 1993.  While service medical 
records reflect that the veteran injured his right knee 
during his first period of active duty in August 1993, there 
is no evidence of any low back pathology at that time or for 
the duration of his first period of active service.  Indeed, 
he denied having any back pain at discharge in November 1993 
(see, November 2993 Report of Medical History).  In fact, the 
veteran related that he was in "good health."  He indicated 
that he suffered from a variety of orthopedic and non-
orthopedic disabilities, none of which, however, included the 
low back.
The first post-service evidence of any low back pathology was 
in June 1995, when a MRI of the lumbar spine, performed by 
VA, revealed minimal central disk bulge at L5-S1 as well as 
disk dehydration.  Thus, as there is no evidence of arthritis 
of the low back to a compensable degree with a year of 
discharge from active duty in January 1994, there is no basis 
upon which to award service connection for low back 
disability on a presumptive basis.  38 C.F.R. §§  3.307, 
3.309 (2005).

With regard to service connection for low back disability on 
a direct basis, a VA examiner specifically opined in an April 
2003 addendum, which was prepared after a review of the 
claims file and a physical evaluation of the veteran in 
February 2003, that the veteran's spinal condition did not 
start during his period of active duty.  In summary, the VA 
examiner stated that the veteran's orthopedic side of his 
claim was not causally related to his active service and that 
no further examination was necessary.  At this juncture, the 
Board would emphasize that the VA examiner's opinion is 
supported by an absence of clinical findings of any low back 
pathology during the veteran's period of service with the 
United States Marine Corps Reserves from October 1995 to 
January 1996 and his second period of active service from 
December 2003 to January 2004.  In light of the absence of 
other evidence of record to contradict the VA examiner's 
April 2003 or evidence that the appellant has a low back 
disability that is etiologically related to his first period 
of active duty, to specifically include the 1993 injury to 
his right knee, the Board finds that the preponderance of the 
evidence is again the claim for service connection for low 
back disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1, Vet. App. 49, 55-57 (1991).  

The Board notes that the veteran has alleged that his low 
back disability began when he injured his right knee during 
his first period of active duty in August 1993.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, a medical professional has stated that the veteran 
does not have a low back disability, currently diagnosed as 
degenerative disk disease of the lumbar spine, that is 
related to his period of active military service.  
Accordingly, his claim for service connection for low back 
disability is denied.




ORDER

Service connection for low back disability is denied. 



____________________________________________
DEOBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


